Citation Nr: 1229429	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


NOTICE

On the above date, the Board of Veterans' Appeals (Board) entered a decision on the following issue:

Entitlement to Hospital, Nursing Home and Domiciliary Care benefits under 38 U.S.C.A. § 1710(a)(2)(G) for the period from July 3, 2008 to July 2, 2009 based on minimum attributable income.

The decision includes the following order:  


ORDER

Entitlement to Hospital, Nursing Home and Domiciliary Care benefits under 38 U.S.C.A. § 1710(a)(2)(G) for the period from July 3, 2008 to July 2, 2009 based on minimum attributable income, is granted.


Because the Board's decision may include Federal tax return information protected by 26 U.S.C.A. § 6103, it has been filed in an Income Verification Match Folder.  A copy of that decision, which includes notice of appellate rights, has been provided to the appellant and appellant's representative, if any, in accordance with the provisions of 38 U.S.C.A. § 7104(e)(1)(West 2002).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



